FOR PUBLICATION                             FILED
                  UNITED STATES COURT OF APPEALS                           JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

GABBI LEMOS,                                    No.    19-15222

                Plaintiff-Appellant,            D.C. No. 4:15-cv-05188-YGR
                                                Northern District of California,
 v.                                             Oakland

COUNTY OF SONOMA; STEVE                         ORDER
FREITAS; MARCUS HOLTON,

                Defendants-Appellees.

MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.

      Judge Koh did not participate in the deliberations or vote in this case.